Order entered December 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00887-CR

                            MIGUEL ZUNIGA-LOPEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-00559-J

                                            ORDER
       On May 30, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to specific court costs, fees, and court-appointed attorney fees. On June

11, 2013, the Dallas County District Clerk filed a supplemental clerk’s record. However, the

detailed itemization of costs included in the supplemental clerk’s record does not comply with

the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006

(West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, within seven days of

the date of this order, an additional supplemental clerk’s record that contains a detailed

itemization of the costs assessed in this case that complies with articles 103.001 and 103.006 of
the Texas Code of Criminal Procedure. See id. art. 103.001 (“A cost is not payable by the person

charged with the cost until a written bill is produced or is ready to be produced, containing the

items of cost, signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost.”) (emphasis added); id. art. 103.006 (“If a criminal action or proceeding . . .

is appealed, an officer of the court shall certify and sign a bill of costs stating the costs that have

accrued and send the bill of costs to the court to which the action or proceeding is . . . appealed.”)

(emphasis added).



                                                       /s/     KERRY P. FITZGERALD
                                                               PRESIDING JUSTICE